DETAILED ACTION
This action is in response to the RCE and Amendment dated 12 November 2021. Claims 1, 17 and 18 are amended. Claim 21 has been added. Claim 3 has been cancelled. Claim 9 had been cancelled previously. No claim has been added. Claims 1-2, 4-8 and 10-21 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 4-8 and 10-21 are rejected under 35 U.S.C. 103SHABUROV (US20060074942A1) in view of FALK (US20150317129A1) and further view of VUJIC et al. (US20180089266A1).
As to claim 1, SHABUROV teaches a method for depicting and altering data connections by means of a graphical user interface (SHABUROV: Abstract, Methods, systems, and computer program products, implementing techniques for visual database modeling) comprising: graphically depicting a first data record in a first area of the graphical user interface, wherein the first data record has multiple first data attributes that each has an output link point; graphically depicting a second data record in a second area of the graphical user interface, wherein the second data record has multiple second data attributes that each has an input link point and an output link point; graphically depicting at least one third data record in a third area of the graphical user interface, wherein each of the at least one third data record has multiple third data attributes that each has an input link point; 
graphically depicting a plurality of first data connection that respectively link the output link point of one of the first data attributes to the input link point of one of the second data attributes, so that the one of the first data attributes is associated with the one of the second data attributes via the plurality of first data connection; graphically depicting a plurality of second data connection that respectively graphically links the output link point of one of the second data attributes to the input link point of one of the third data attributes, so that the one of the second data attributes is associated with the one of the third data attributes via the a plurality of second data connections (SHABUROV: Fig. 10, pars. 0146-0147, storyboard area 1012 includes a graphical representation of a floor plan pattern 1020. Floor plan pattern 1020 includes an OIP 1022 graphic object, an ODP graphic object 1024, and ODP graphic objects 1026. Floor plan pattern 1020 can be the floor plan for OIP 820 and ODP 920 … OIP graphic object 1022 can serve as an anchor point for floor plan pattern 1020. That is, based on the output data specified in OIP graphic object 1022, the data for ODP graphic object 1024 can be determined. ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined); interacting with the graphical user interface to change an association SHABUROV: Fig. 10, par. 0148, OIP graphic object 1022, ODP graphic object 1024, and ODP graphic objects 1026 can be presented to a user in generic form (e.g., with the input and output parameters unspecified). Then, if a user decides to configure part of the floor plan pattern related to the OIP, he selects OIP graphic object 1022 and is presented with a graphic representation of the OIP (e.g., OIP 820) that presents pattern components related to the OP (e.g., data input graphic objects, back-end entity graphic objects, and data output graphic objects). The user can then specify configuration information (e.g., search parameters, query service modules, result lists, and result forms) for the OIP. In the same way, if the user decides to configure the portion of the floor plan pattern related to one of the ODP, he selects ODP graphic object 1024 and is presented with a graphic representation of the ODP (e.g., ODP 920) that presents pattern components related to the ODP. The user can then specify configuration information for the ODP).
SHABUROV does not teach simultaneously with the first data record and the second data record, graphically depicting a plurality of first data connections that respectively link the output link point of one of the first data attributes to the input link point of one of the second data attributes, so that the first data attributes are associated with the second data attributes via the plurality of first data connections; graphically depicting a plurality of second data connections that respectively graphically 
In similar field of endeavor, FALK teaches simultaneously with the first data record and the second data record, graphically depicting a plurality of first data connections that respectively link the output link point of one of the first data attributes to the input link point of one of the second data attributes, so that the first data attributes are associated with the second data attributes via the plurality of first data connections; graphically depicting a plurality of second data connections that respectively graphically link the output link point of one of the second data attributes to the input link point of one of the third data attributes, so that the second data attributes are associated with the third data attributes via the plurality of second data connections; and graphically depicting the at least one first data connection linking the output link point of the respective one of the first data attributes to the input link point of a different one of the second data attributes; and graphically depicting the at least one second data connection linking the output link point of the respective one of the second data attributes to a different one of the third data attributes (FALK: Figs. 3-8, 10-11B and 14, pars. 0036 and 0042, for example par. 0036, FIG. 14 illustrates a user developing a database-to-database mapping according to the present invention [with sample 3 data records, left, middle and right with data connections graphically depicted from first record to the second record, and from the second record to the third record]; or par. 0042, a user clicks an icon at a socket and performs a drag operation, which creates a mapping connector on the display. This line can then be “dropped” on another icon (i.e. another socket) somewhere else on the display to create a connector or connector line between the two sockets); and wherein interacting with the graphical user interface to change the association of the at least one first data connection includes shifting an end section of the at least one first data connection between at least one of the first data attributes and the second data attributes while graphically depicting the first data attributes of the first data record and the second data attributes of the second data record, and the third data attributes of the at least one third data record, and visually depicting a change in the association via a first connecting line; and wherein interacting with the graphical user FALK: Figs. 3-8, 10-11B and 14, pars. 0036, 0042-0054 and 0068, for example par. 0036, FIG. 14 illustrates a user developing a database-to-database mapping according to the present invention [with sample 3 data records, left, middle and right with data connections]; or par. 0042, a first set of one or more sockets 50 a-n representing one or more inputs to the structured content model representation, and a second set of one or more sockets 52 a-n representing one or more outputs from the structured content model representation. A given socket is a connection point (and may be illustrated as a triangle or other figure) that may function as an input or an output. Connections between sockets typically are made by having the end user perform a drop-and-drag operation. For example, a user clicks an icon at a socket and performs a drag operation, which creates a mapping connector on the display. This line can then be “dropped” on another icon (i.e. another socket) somewhere else on the display to create a connector or connector line between the two sockets; or fig. 0014, par. 0052, Once the user confirms a given selection, preferably the system displays all chosen top-level and related tables in a hierarchical tree structure. After the content models are loaded, the user draws connecting lines between the source and target objects; or par. 0054, when designing a given mapping, the system optionally connects matching child elements as the user drags connecting lines between the elements of a source and target; or par. 0068, the inventive data integration system supports advanced multi-pass data transformations (from schema, to schema-to-schema, and the like), for which the designer simply inserts more XML Schemas into the visual design environment and draws additional mappings
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHABUROV method to include the teachings of FALK for simultaneously with the first data record and the second data record, graphically depicting a plurality of first data connections that respectively link the output link point of one of the first data attributes to the input link point of one of the second data attributes, so that the first data attributes are associated with the second data attributes via the plurality of first data connections; graphically depicting a plurality of second data connections that respectively graphically link the output link point of one of the second data attributes to the input link point of one of the third data attributes, so that the second data attributes are associated with the third data attributes via the plurality of second data connections; and graphically depicting the at least one first data connection linking the output link point of the respective one of the first data attributes to the input link point of a different one of the second data attributes; and graphically depicting the at least one second data connection linking the output link point of the respective one of the second data attributes to a different one of the third data attributes; and wherein interacting with the graphical user interface to change the association of the at least one first data connection includes shifting an end section of the at least one first data connection between at least one of the first data attributes and the second data attributes while graphically depicting the first data attributes of the first data record, the second data attributes of the second data record, and the third data attributes of the at least one third data record, and visually depicting a change in the association via a first connecting line; wherein interacting with the graphical user interface to change the association of the at least one second data connection includes shifting an end section of the at least one second data connection between at least one of the second data attributes and the third data attributes while graphically depicting the first data attributes of the first data record, the second data attributes of the second data record, and the third data attributes of the at least one third data record and while the first data attributes of the first data record are graphically depicted and remain 
SHABUROV and FALK do not teach wherein the plurality of first data connections and the plurality of second data connections are graphically depicted simultaneously with the first data record, the second data record, and the at least one third data record; and wherein a data transition from the first data record to the third data record defined by the plurality of first data connections and the plurality of second data connections is always provided via the second data record.  
In similar field of endeavor, VUJIC teaches wherein the plurality of first data connections and the plurality of second data connections are graphically depicted simultaneously with the first data record, the second data record, and the at least one third data record; and wherein a data transition from the first data record to the third data record defined by the plurality of first data connections and the plurality of second data connections is always provided via the second data record (VUJIC: Fig. 3A, par. 0025, A first physical memory address pointer 64 a forms a direct table association 44 between the first table 40 and the intermediate table 72, and a second physical memory address pointer 64 b forms a direct table association between the second table 42 and the intermediate table 72. Through the direct table associations 44 with the intermediate table 72, the first table 40 and second table 42 can be efficiently joined with two pointer hops, as indicated by the dashed lines; Fig. 3B, par. 0025, a merchant user may desire to correlate customers with their orders based on order dates. Rather than scanning the entire second table 42 to retrieve the desired data, the same result may be achieved with an intermediate table and two pointer hops … The first physical memory address pointer 64 a is included within at least one origin cell 46 of the plurality of cells of the intermediate table 72 and points to a memory address within random access memory 36 that corresponds to a target cell 48 of the plurality of cells in the first table 40, such as a product number. The second physical memory address pointer 64 b is included within at least one origin cell 46 of the plurality of cells of the intermediate table 72 and points to a memory address within random access memory 36 that corresponds to at least one target cell 48 of the plurality of cells of the second table 42, such as a product number. Thus, a database query 26 for information contained within both the first and second tables 40, 42 in the database server 18 results in a join database operation between the first and second tables 40, 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHABUROV and FALK method to include the teachings of VUJIC wherein the plurality of first data connections and the plurality of second data connections are graphically depicted simultaneously with the first data record, the second data record, and the at least one third data record; and wherein a data transition from the first data record to the third data record defined by the plurality of first data connections and the plurality of second data connections is always provided via the second data record. Such a person would have been motivated to make this combination as join operations are ubiquitous in online transaction processing, and thus when latency of an online transaction is exacerbated due to inefficient scanning during a join database operation, a user may not be motivated to complete the online transaction and may abandon their shopping cart. Accordingly, in one non-limiting example of the subject embodiments' potential utility, the techniques 

As to claim 2, SHABUROV, FALK and VUJIC teach the limitations of claim 1. SHABUROV further teaches wherein the at least one first data connection and the at least one second data connection are configured (SHABUROV: Fig. 10, pars. 0148, if a user decides to configure part of the floor plan pattern related to the OIP, he selects OIP graphic object 1022 and is presented with a graphic representation of the OIP (e.g., OIP 820) that presents pattern components related to the OP (e.g., data input graphic objects, back-end entity graphic objects, and data output graphic objects). The user can then specify configuration information (e.g., search parameters, query service modules, result lists, and result forms) for the OIP) and depicted such that they can be produced, changed and erased by user interaction (SHABUROV: Fig. 8, pars. 0133, the available types of output data can automatically be placed in data output graphic object 826 and data output graphic object 828 for the user. Again, if he so desires, the user can specify which, if any, output data should not be displayed). The motivation to combine is the same as that used for claim 1.

As to claim 3, SHABUROV, FALK and VUJIC teach the limitations of claim 1. FALK further teaches wherein the first data record and the second data record are graphically depicted simultaneously in the first area and the second area, respectively, while interacting with the graphical user interface to change the association of the at least one first data connection; and the second data record and the at least one third data record are graphically depicted simultaneously in the second area and the third area, respectively, while interacting with the graphical user interface to change the association of the at least one second data connection (FALK: Fig. 4-14, e.g. fig. 14, pars. 0043, The mapping project area 62 displays the graphical elements used to create the mapping (i.e., transformation) between the first and second structured data object schemas. Preferably, this is accomplished by having the end user draw “connectors” that serve to connect input and output icons of each schema item. A connector is a line that typically joins two icons, and it represents a mapping between the two sets of data the icons represent. Schema items can be either elements or attributes).  The motivation to combine is the same as that used for claim 1.

As to claim 4, SHABUROV, FALK and VUJIC teach the limitations of claim 1. SHABUROV further teaches further comprising: converting the first data attributes of the first data record into second data attributes of the second data record via respective ones of the at least one first data connection; and converting the second data attributes of the second data record into third data attributes of the at least one third data record via respective ones of the at least one second data connection (SHABUROV: Fig. 9, pars. 0137, storyboard area 912 includes a graphical representation of an object data pattern (ODP) 920, which includes a back-end entity graphic object 922, data output graphic objects 924, and data output graphic objects 926. Back-end entity graphic object 922 represents the back-end entity supplying data for ODP 920. Data output graphic objects 924 and data output graphic objects 926 represent the format for displaying the data from the back-end entity. In this example, data output graphic objects 924 represent a list of data, and data output graphic objects 926 represent a form for data). The motivation to combine is the same as that used for claim 1.

As to claim 5, SHABUROV, FALK and VUJIC teach the limitations of claim 1. SHABUROV further teaches wherein the at least one third data record includes at least two third data records differing from one another in at least one third data attribute, so that they are exported to different output channels (SHABUROV: Fig. 8, pars. 0134, OIP 820 also includes a data port tag 830. Data port tag 830 can represent the data presented in data output graphic object 826 and data output graphic object 828 and data related to the presented data. Related data can, for example, be other data from a table that contains the presented data), wherein the at least two third data records are graphically depicted simultaneously with the first data record and the second data record (SHABUROV: Fig. 10, pars. 0147, ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined). The motivation to combine is the same as that used for claim 1.

As to claim 6, SHABUROV, FALK and VUJIC teach the limitations of claim 1. SHABUROV further teaches wherein at least one of the first data attributes, the second data attributes, and the third data attributes are in each case depicted in first cells, second cells, or third cells; and the at least one of the first data attributes, the second data attributes, and the third data attributes are in each case graphically connected to one another via one of a respective first data connection and a respective second data connection (SHABUROV: Fig. 10, pars. 0147, ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined). The motivation to combine is the same as that used for claim 1.

As to claim 7, SHABUROV, FALK and VUJIC teach the limitations of claim 6. FALK further teaches wherein at least one of: the first connecting line is a straight line; and the second connecting line is a straight line (FALK: Figs. 7 and 14, pars. 0042, a user clicks an icon at a socket and performs a drag operation, which creates a mapping connector on the display. This line can then be “dropped” on another icon (i.e. another socket) somewhere else on the display to create a connector or connector line between the two sockets
As to claim 8, SHABUROV, FALK and VUJIC teach the limitations of claim 1. FALK further teaches wherein at least one of: the end section of  the at least one first data connection is shifted by moving the at least one first data connection via a user-controllable input device; and section of  the at least one second data connection is shifted by moving the at least one second data connection via a user-controllable input device (FALK: Figs. 7-14, par 0042, A given socket is a connection point (and may be illustrated as a triangle or other figure) that may function as an input or an output. Connections between sockets typically are made by having the end user perform a drop-and-drag operation. For example, a user clicks an icon at a socket and performs a drag operation, which creates a mapping connector on the display. This line can then be “dropped” on another icon (i.e. another socket) somewhere else on the display to create a connector or connector line between the two sockets).  The motivation to combine is the same as that used for claim 1.

As to claim 10, SHABUROV, FALK and VUJIC teach the limitations of claim 1. SHABUROV further teaches wherein at least one of the first data connection and the second data connection are moved via a user-controllable input device that is graphically depicted in the graphical user interface (SHABUROV: pars. 0240, To provide for interaction with a user, the above described techniques can be implemented on a computer having a display device (e.g., a CRT (cathode ray tube) or an LCD (liquid crystal display) monitor) for displaying information to the user and an input device (e.g., a keyboard and a pointing device (e.g., a mouse or a trackball)) by which the user can provide input to the computer (e.g., interact with a user interface element)). The motivation to combine is the same as that used for claim 1.



As to claim 11, SHABUROV, FALK and VUJIC teach the limitations of claim 1. SHABUROV further teaches wherein a graphical element is depicted in at least one of the at least one first data connection and the at least one second data connection, the graphical element displaying a presence of at least one function associated with the at least one of the first data connection and the at least one second data connection via which a transition of the respective data attribute from the first data record to the second data record or from the second data record to the at least one third data record can be influenced (SHABUROV: Fig. 8, pars. 0129, The data can indicate variables for one or more functions that can be performed on a set of data. In the example, the functions include searching for data for OIP 820. Searching for data can entail using parameters (e.g., fields) for searching and a search range (e.g., a variable). Back-end entity graphic object 824 represents the back-end entity and/or functions for the data manipulation (e.g., search)). The motivation to combine is the same as that used for claim 1.

As to claim 12, SHABUROV, FALK and VUJIC teach the limitations of claim 11. SHABUROV further teaches wherein the graphical element is configured as an actuation element, so that, on actuation by a user interaction, information relating to the at least one function is displayed via the graphical user interface (SHABUROV: Fig. 8, pars. 0133, when a user configures OIP 820 by dropping a query onto storyboard area 812, the search parameters and result fields can be preselected by default. The user can then execute OIP 820 without having to make further selections). The motivation to combine is the same as that used for claim 1.




As to claim 13, SHABUROV, FALK and VUJIC teach the limitations of claim 12. SHABUROV further teaches wherein on actuation of the actuation element, a window is graphically depicted in which the at least one function associated with the actuation element can be one of modified, erased, and have a further function added by a user (SHABUROV: Fig. 8, pars. 0126, an OIP can be defined to include multiple pattern elements, such as a search form (e.g., the search bar 125 described in conjunction with FIG. 1), a query in a back-end system that is executed using the search criteria specified by an end-user in the search form). The motivation to combine is the same as that used for claim 1.

As to claim 14, SHABUROV, FALK and VUJIC teaches the limitations of claim 11. SHABUROV further teaches wherein the transition of the respective data attribute includes one of changing, adding to, and erasing the respective data attribute (SHABUROV: Fig. 8, pars. 0133, the available types of output data can automatically be placed in data output graphic object 826 and data output graphic object 828 for the user. Again, if he so desires, the user can specify which, if any, output data should not be displayed). FALK further teaches while the at least one of the first data connection and the second data connection remains unchanged and is graphically depicted (FALK: Figs. 14, par. 0048, enables the developer to generate new program code versions in a simple and expedient manner, e.g., by simply modifying the visual mappings between a given first structured data object and a second structured data object; see also par. 0052, After the content models are loaded, the user draws connecting lines between the source and target objects, such as illustrated in FIG. 14. When the user is mapping to a database, preferably the system also allows the user to select database table actions to control how data is written to the database. This allows the user flexibility to automate advanced data management tasks). The motivation to combine is the same as that used for claim 1.

As to claim 15, SHABUROV, FALK and VUJIC teach the limitations of claim 11. SHABUROV further teaches wherein the graphical element is graphically integrated into the respective data connection (SHABUROV: Fig. 10, pars. 0147, OIP graphic object 1022 can serve as an anchor point for floor plan pattern 1020. That is, based on the output data specified in OIP graphic object 1022, the data for ODP graphic object 1024 can be determined. ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined). [Also see connecting line between 1022, 1024 and 1026 a-c starting with a diamond and a short line across the connecting lines]. The motivation to combine is the same as that used for claim 1.

As to claim 16, SHABUROV, FALK and VUJIC teach the limitations of claim 11. SHABUROV further teaches wherein the graphical element is graphically depicted as a convex element (SHABUROV: Fig. 10, pars. 0147, OIP graphic object 1022 can serve as an anchor point for floor plan pattern 1020. That is, based on the output data specified in OIP graphic object 1022, the data for ODP graphic object 1024 can be determined. ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined). [Also see connecting line between 1022, 1024 and 1026 a-c starting with a diamond and a short line across the connecting lines]. The motivation to combine is the same as that used for claim 1.

As to claim 17, SHABUROV, FALK and VUJIC teach a non-transitory computer readable medium tangibly embodying computer-executable instructions. Moreover, claim 17 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 18, SHABUROV, FALK and VUJIC teach an apparatus. Moreover, claim 18 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 19, SHABUROV, FALK and VUJIC teach the limitations of claim 16. SHABUROV further teaches wherein the convex element is one of an ellipse, a circle, or a polygon (SHABUROV: Fig. 10, pars. 0147, OIP graphic object 1022 can serve as an anchor point for floor plan pattern 1020. That is, based on the output data specified in OIP graphic object 1022, the data for ODP graphic object 1024 can be determined. ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined). [Also see connecting line between 1022, 1024 and 1026 a-c starting with a diamond and a short line across the connecting lines]. The motivation to combine is the same as that used for claim 1.

As to claim 20, SHABUROV, FALK and VUJIC teach the limitations of claim 2. SHABUROV further teaches wherein optionally at least two different third data records are depicted or are depictable with respective second data connections (SHABUROV: Fig. 10, pars. 0147, ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined). The motivation to combine is the same as that used for claim 1.

As to claim 21, SHABUROV, FALK and VUJIC teach the limitations of claim 1. VUJIC further teaches wherein no direct data connections are provided between the first data record and the third data record (VUJIC: Fig. 3A, par. 0025, The first physical memory address pointer 64 a is included within at least one origin cell 46 of the plurality of cells of the intermediate table 72 and points to a memory address within random access memory 36 that corresponds to a target cell 48 of the plurality of cells in the first table 40, such as a product number. The second physical memory address pointer 64 b is included within at least one origin cell 46 of the plurality of cells of the intermediate table 72 and points to a memory address within random access memory 36 that corresponds to at least one target cell 48 of the plurality of cells of the second table 42, such as a product number).   

Response to Arguments 
Applicant argues that ["Therefore, independent claims 1, 17, and 18 are patentable for at least these reasons." (Page 12)]. Examiner respectfully disagrees.
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20190155930A1
2017-11-21
Relational dictionaries
US5742806A
1994-01-31
Apparatus and method for decomposing database queries for database management system including multiprocessor digital data processing system
US8683370B2
2010-10-04
Systems and methods for generating data visualization dashboards
US9773030B2
2015-09-01
Data importer for a sales prospector


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174